

115 S355 IS: Wounded Veterans Recreation Act of 2017
U.S. Senate
2017-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 355IN THE SENATE OF THE UNITED STATESFebruary 13, 2017Mrs. Shaheen (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Federal Lands Recreation Enhancement Act to provide for a lifetime National
			 Recreational Pass for any veteran with a service-connected disability.
	
 1.Short titleThis Act may be cited as the Wounded Veterans Recreation Act of 2017. 2.National recreational passes for disabled veterans (a)In generalSection 805(b) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6804(b)) is amended by striking paragraph (2) and inserting the following:
				
 (2)Disability discountThe Secretary shall make the National Parks and Federal Recreational Lands Pass available, without charge and for the lifetime of the passholder, to the following:
 (A)Any United States citizen or person domiciled in the United States who has been medically determined to be permanently disabled for purposes of section 7(20)(B)(i) of the Rehabilitation Act of 1973 (29 U.S.C. 705(20)(B)(i)), if the citizen or person provides adequate proof of the disability and such citizenship or residency.
 (B)Any veteran with a service-connected disability, as defined in section 101 of title 38, United States Code..
 (b)OffsetTo the extent necessary, the Secretary of the Interior shall offset any direct spending authorized under paragraph (2) of section 805(b) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6804(b)) (as added by subsection (a)) using any additional amounts that may be made available to the Secretary of the Interior for the applicable fiscal year.